Case: 13-10253   Date Filed: 08/19/2013   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-10253
                        Non-Argument Calendar
                      ________________________

                       Agency No. A042-250-269



ODIA LAVINA MCDONALD,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (August 19, 2013)

Before MARCUS, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
               Case: 13-10253     Date Filed: 08/19/2013    Page: 2 of 7


      Odia Lavina McDonald, a native and citizen of Jamaica, petitions for review

of the decision of the Board of Immigration Appeals that affirmed an order to

remove her from the United States, 8 U.S.C. § 1227(a)(2)(A)(ii), (iii), and denied

her application for cancellation of removal, id. § 1229b(a). We deny McDonald’s

petition.

      McDonald entered the United States lawfully in 1989. After her admission,

McDonald committed several felonies in Florida and was convicted in 1996 for

robbery, see Fla. Stat. § 812.13(2)(c), and in 2007 for felony petit theft, see id.

§ 812.014(3)(c). In 2010, the Department of Homeland Security served McDonald

with a notice to appear charging that she was removable because she had been

convicted of two or more crimes involving moral turpitude, see 8 U.S.C.

§ 1227(a)(2)(A)(ii), and an aggravated felony for a theft offense, see id.

§ 1127(a)(2)(A)(iii). McDonald eventually admitted that she was removable, and

an immigration judge told McDonald that she had 30 days to file an application for

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman or Degrading Treatment or Punishment and that she would receive a copy

of the application form by mail. See id. § 1231(b)(3).

      McDonald failed to file an application for relief under the Convention, and

the immigration judge ordered McDonald removed to Jamaica. McDonald

appealed to the Board and moved to remand her case to apply for deferral of


                                           2
              Case: 13-10253     Date Filed: 08/19/2013    Page: 3 of 7


removal. In her motion, which the Department did not oppose, McDonald argued

that the immigration judge failed to send her an application. The Board granted

McDonald’s motion and remanded the case for her to apply for relief under the

Convention with instructions for the immigration judge to conduct “further

proceedings consistent with [the] opinion.”

      On remand, McDonald initially filed an application for withholding of

removal under the Convention, but she later moved to terminate her immigration

proceedings on the ground that she was not removable and, in the alternative, for

waiver and a cancellation of removal, see 8 U.S.C. § 1182(c) (repealed Sept.

1996). The Department filed additional charges that McDonald was removable

because she had been convicted of an aggravated felony for a crime of violence,

see id. § 1227(a)(2)(A)(iii), and the notice listed nine additional convictions of

McDonald in the Florida courts, including a conviction in 2002 for forgery, see

Fla. Stat. § 831.01. The Department submitted records from the Florida courts,

including several scoresheets reflecting that McDonald had a conviction for felony

third degree forgery, see id. § 831.01, and an arrest warrant and minutes of

sentencing establishing that McDonald received a sentence of one year in February

1996 for robbery, see id. § 812.13.

      The immigration judge reconsidered the charges against McDonald and

again ordered her removed from the United States. The immigration judge found


                                           3
              Case: 13-10253     Date Filed: 08/19/2013    Page: 4 of 7


that McDonald was removable on two grounds: (1) she had been convicted of two

or more crimes of moral turpitude, see 8 U.S.C. § 1227(a)(2)(A)(ii), including

robbery, see Fla. Stat. § 812.13(2)(c), forgery, see id. § 831.01, and fraudulent use

of personal identification, see id. § 817.568; and (2) her conviction in 1996 for

robbery was a crime of violence, see 8 U.S.C. § 1227(a)(2)(A)(iii). The

immigration judge also found that McDonald was ineligible for a waiver and

cancellation of removal because her conviction for robbery constituted an

aggravated felony for a crime of violence. See id. § 1229b. McDonald moved for

reconsideration and, after the immigration judge denied the motion, McDonald

withdrew her application for withholding of removal under the Convention and

appealed to the Board.

      The Board affirmed the decision of the immigration judge. The Board found

that the Department had the authority to file additional charges of removability

after the remand because McDonald’s “removal proceedings were still pending”

and the immigration judge correctly classified McDonald’s conviction for robbery

as an aggravated felony for a crime of violence. The Board also found that

McDonald had a prior conviction for forgery and, because she did not dispute that

her conviction for fraudulent use of personal identification also was a crime of

moral turpitude, she was removable on that basis. See id. § 1227(a)(2)(A)(ii). The

Board further found that McDonald was statutorily ineligible for a waiver and


                                          4
               Case: 13-10253     Date Filed: 08/19/2013    Page: 5 of 7


cancellation of removal, see id. § 1229b(a), and, even if she had been eligible, the

Board would have denied “relief as a matter of discretion given [McDonald’s]

lengthy criminal history and lack of countervailing positive equities.”

      The Board did not err in finding that the Department could lodge additional

charges against McDonald on remand. The Board did not “qualif[y] or limit[] the

remand for a specific purpose, . . . [and] the remand [was] effective . . . for

consideration of any and all matters which [the immigration judge] deem[ed]

appropriate.” See Matter of Patel, 16 I & N Dec. 600, 601 (BIA 1978). Because

the removal proceedings were not final, the immigration judge had the authority to

allow the Department to file new charges against McDonald. See Dormescar v.

U.S. Att’y Gen., 690 F.3d 1258, 1270 (11th Cir. 2012); 8 C.F.R. § 1003.30 (“At

any time during deportation or removal proceedings, additional or substituted

charges of deportability and/or factual allegations may be lodged by the Service in

writing.”). And McDonald received notice of and an opportunity to respond to the

new charges. See 8 C.F.R. §§ 1003.30, 1240.10(e). After the Department filed the

additional charges, the immigration judge held three hearings to determine whether

McDonald was removable and whether she was eligible for cancellation of

removal.

      The Board also did not err in finding that McDonald’s prior conviction for

forgery was a crime involving moral turpitude. Although the term “moral


                                           5
              Case: 13-10253      Date Filed: 08/19/2013   Page: 6 of 7


turpitude” is not defined by statute, we consider an offense involving dishonesty or

false statements to be a crime of moral turpitude. Itani v. Ashcroft, 298 F.3d 1213,

1215 (11th Cir. 2002). McDonald’s forgery crime for making a false writing, see

Fla. Stat. § 831.01, qualifies as a prohibited offense. See Cano v. U.S. Att’y Gen.,

709 F.3d 1052, 1053 (11th Cir. 2013) (stating that a crime of moral turpitude

involves conduct “contrary to the accepted and customary rule of right and duty

between man and man” (internal quotation marks omitted)); Itani, 298 F.3d at 1215

(same).

      And the Department introduced sufficient evidence of McDonald’s

conviction for forgery. See 8 U.S.C. § 1229a(c)(3)(B); 8 C.F.R. § 1003.41(d). The

Department introduced several scoresheets on which the Florida courts relied on

McDonald’s conviction for forgery to calculate her criminal history score, and

those scoresheets were, by law, reviewed for accuracy by defense counsel and the

sentencing judge in each case. See Fla. Stat. § 921.002; Fla. R. Crim. P.

3.704(d)(1), 3.704(d)(4), 3.992. These official records sufficed as proof of

McDonald’s forgery conviction. See Fequiere v. Ashcroft, 279 F.3d 1325, 1327

(11th Cir. 2002) (“[S]ection 1229a(c)(3)(B) does not state that the forms of proof it

lists constitute the sole means of establishing a criminal conviction; rather, the

statute merely says that such forms ‘shall constitute proof of a criminal

conviction.’ Other forms of proof will suffice if ‘probative.’”).


                                           6
              Case: 13-10253     Date Filed: 08/19/2013   Page: 7 of 7


      McDonald argues that she was eligible for cancellation of removal because

her prior conviction for robbery did not qualify as a crime of violence, but we need

not address that argument. Even if we were to assume that McDonald’s prior

conviction did not qualify as a crime of violence, we could not give her any

meaningful relief. See Al Najjar v. Ashcroft, 273 F.3d 1330, 1336 (11th Cir.

2001). The Board stated that “if [McDonald] was eligible [for cancellation of

removal], [it] would deny relief as a matter of discretion,” and this Court would not

have jurisdiction to review that discretionary decision, see 8 U.S.C.

§ 1252(a)(2)(B)(i).

      We DENY McDonald’s petition.




                                          7